DETAILED ACTION
	This is a final office action on the merits in response to communications on 8/19/2022.  Claims 1-20 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, see beginning on page 8 of REMARKS, have been considered but are moot because of new amendments thus the arguments do not apply to current rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 8-14, 16, 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the rate of change of the vacuum".  As claim 1 previously introduced “a vacuum port”, “a vacuum parameter”, “a vacuum sensor”, “a rate of change of the vacuum parameter”, “a first vacuum parameter zone”, and “a second parameter zone”, it is not known what this limitation is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the rate of change of the vacuum".  As claim 1 previously introduced “a vacuum port”, “a vacuum parameter”, “a vacuum sensor”, “a rate of change of the vacuum parameter”, “a first vacuum parameter zone”, and “a second parameter zone”, it is not known what this limitation is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation “a vacuum sensor” in line 7, and recites the limitation “a vacuum sensor” in line 13.  It is not known if these two instances are the same or not. Claims 9-14 depend on claim 8 and suffer from the same issue.

Claim 9 recites the limitation "the rate of change of the vacuum".  As claim 8 previously introduced “a vacuum port”, “a vacuum line”, “a vacuum source”, “a vacuum parameter”, “a vacuum sensor”, “a rate of change of the vacuum parameter”, “a first vacuum parameter zone”, and “a second parameter zone”, it is not known what this limitation is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the rate of change of the vacuum".  As claim 8 previously introduced “a vacuum port”, “a vacuum line”, “a vacuum source”, “a vacuum parameter”, “a vacuum sensor”, “a rate of change of the vacuum parameter”, “a first vacuum parameter zone”, and “a second parameter zone”, it is not known what this limitation is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the rate of change of the vacuum".  As claim 15 previously introduced “a vacuum port”, “a vacuum parameter”, “a vacuum sensor”, “a rate of change of the vacuum parameter”, “a first vacuum parameter zone”, and “a second parameter zone”, it is not known what this limitation is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "the rate of change of the vacuum".  As claim 15 previously introduced “a vacuum port”, “a vacuum parameter”, “a vacuum sensor”, “a rate of change of the vacuum parameter”, “a first vacuum parameter zone”, and “a second parameter zone”, it is not known what this limitation is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.

All dependent claims of these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, 13, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIDA et al. (US 20170170050) in view of Holopainen et al. (US 20210237260) and TANAKA et al. (US 20190030730, a reference in IDS 10/1/2021).
Regarding claim 1, 8, 15, YOSHIDA et al. teaches:
A robot system, comprising: 
a robot arm; 
an effector coupled to the robot arm, the effector including a vacuum port for engaging an item; 
a vacuum line in communication with the vacuum port and being couplable to a vacuum source; 
a vacuum sensor coupled to the vacuum line; 
one or more controller in communication with the robot arm and the vacuum sensor to control operation of the robot system; and 
cause the system to perform operations comprising: 
(at least [0004] discuss controller of robot, figs. 1-7 [0047]-[0078], 11-13 [0090] discuss robot arm 4, end effector 7, controller 12, “a substrate holding aperture 30 formed on a substrate placing surface of the end effector 7, an evacuating flow passage 31 formed so as to be communicated with the substrate holding aperture 30, and a vacuum source (holding force generation unit) 32 communicated with the evacuating flow passage 31”, vacuum sensor 33);
operating the robot system in a first state; 
detecting a vacuum parameter using a vacuum sensor;
detecting a transition of a vacuum parameter from a first vacuum parameter zone to a second vacuum parameter zone in a plurality of vacuum zones including at least three vacuum parameter zones; and 
based on detecting the transition of the vacuum parameter from the first vacuum parameter zone to the second vacuum parameter zone, altering the operating state of the robot system from the first state to a second state;
(at least figs. 3-7, [0056]-[0078], 11-13 [0090] discuss “A vacuum sensor 33 for detecting vacuum degree of the substrate holding unit 13”, discuss different robot states depends on different degree of vacuum;       in particular [0057] discuss  “When holding the substrate S by the end effector 7 of the substrate conveyance robot 1, in a state that evacuation in the substrate holding unit 13 is stopped, the end effector 7 is advanced to the back surface side of the substrate S to be conveyed placed on a substrate supporting portion 22 of a substrate storing container 21, and then the end effector 7 is elevated so as to place the substrate S on its substrate placing surface, as illustrated in FIG. 3 and FIG. 4. In this state, evacuation in the substrate holding unit 13 is started so as to vacuum suck the substrate S onto the placing surface of the end effector”,          in particular figs. 5-7, [0059]-[0078], 11-13 [0090] discuss once vacuum/evacuation/sucking is started, “the vacuum degree (substrate holding force) detected by the vacuum sensor (holding force detection unit) 33”, “the upper limit value of acceleration of the end effector 7” and “the upper limit value of speed of the end effector 7” change according to “amount of the substrate holding force”/”amount of the vacuum degree”;  there are at least three vacuum parameter zones/vacuum degree ranges/substrate holding force ranges around F1, Fn, F0, with range around F1 reads on item not held zone, range around Fn reads on item held zone, range around F0 reads on item secure zone);

YOSHIDA et al. does not explicitly teach:
determining a rate of change of the vacuum parameter;
based on the rate of change of the of the vacuum parameter, altering the operating state of the robot system from the first state to the second state;
However, Holopainen et al. teaches:
determining a rate of change of the vacuum parameter;
based on the rate of change of the of the vacuum parameter, altering the operating state of the robot system from the first state to the second state;
 (at least figs. 1-7, [0049]-[0164] discuss robot manipulator 104, gripper assembly 132, suction cup 100, gripping, picking and moving objects based on pressure/vacuum/suction force of suction cup 400, in particular fig. 7 [0161]-[0164] discuss in step 710, rate of changed of pressure is based on to determine that suction cup 400/suction gripper 132 has successfully gripped the object, then controller 102 sends movement commands. discuss “the controller 102 determines that the suction gripper 132 has physically engaged an object 106a, 106b, 106c based on the rate of change of the pressure in the suction cup 400. In this way, the controller 102 can determine faster that the suction gripper 132 has successfully gripped an object…    The controller 102 determines the rate of change of the pressure in the suction cup 400 based on the pressure information. If the rate of change of the pressure is greater than a predetermined rate of pressure change, then the controller 102 determines that the suction grippe 132 is gripping an object. Once the controller 102 has determined that the suction gripper 132 is successfully gripping the object, the controller 102 sends a movement command to the manipulator 104. Specifically the controller 102 sends a movement command to the Z-axis servo 116 to reverse the movement of the suction gripper 132 towards the conveyor belt 110 such that the suction gripper 132 moves away from the conveyor belt 110”;    the state of the robot before and up to step 710 reads on the first state, the state of the robot after using rate of changed of pressure to determine successfully gripped the object read on second state) to determine of success of gripping and to speed up ([0161]-[0164]);
It would have been obvious to one of ordinary skill in the art at the time of the invention and at the time of filing to modify the system and method of YOSHIDA et al. with determining a rate of change of the vacuum parameter; based on the rate of change of the of the vacuum parameter, altering the operating state of the robot system from the first state to the second state as taught by Holopainen et al. to determine of success of gripping and to speed up.

YOSHIDA et al. does not explicitly teach:
controller includes one or more data processors; and 
one or more non-transitory machine-readable mediums storing instructions that, when executed by the one or more data processors/machine, cause the system to perform operations;
However, TANAKA et al. teaches:
controller includes one or more data processors; and 
one or more non-transitory machine-readable mediums storing instructions that, when executed by the one or more data processors/machine, cause the system to perform operations;
(at least figs. 1-5, [0033]-[0068] discuss controller 13, computer) to function as controller ([0033]-[0068]);
It would have been obvious to one of ordinary skill in the art at the time of the invention and at the time of filing to modify the system and method of YOSHIDA et al. with controller includes one or more data processors; and one or more non-transitory machine-readable mediums storing instructions that, when executed by the one or more data processors/machine, cause the system to perform operations; as taught by TANAKA et al. to function as controller.

Regarding claim 2, YOSHIDA et al. teaches:
the vacuum parameter is a vacuum level; 
the first vacuum parameter zone is an item-not-held vacuum parameter zone and the second vacuum parameter zone is an item-held vacuum parameter zone; 
(at least figs. 3-7, [0056]-[0078], 11-13 [0090] discuss “A vacuum sensor 33 for detecting vacuum degree of the substrate holding unit 13”, discuss different robot states depends on different degree of vacuum;       in particular [0057] discuss  “When holding the substrate S by the end effector 7 of the substrate conveyance robot 1, in a state that evacuation in the substrate holding unit 13 is stopped, the end effector 7 is advanced to the back surface side of the substrate S to be conveyed placed on a substrate supporting portion 22 of a substrate storing container 21, and then the end effector 7 is elevated so as to place the substrate S on its substrate placing surface, as illustrated in FIG. 3 and FIG. 4. In this state, evacuation in the substrate holding unit 13 is started so as to vacuum suck the substrate S onto the placing surface of the end effector”,          in particular figs. 5-7, [0059]-[0078], 11-13 [0090] discuss once vacuum/evacuation/sucking is started, “the vacuum degree (substrate holding force) detected by the vacuum sensor (holding force detection unit) 33”, “the upper limit value of acceleration of the end effector 7” and “the upper limit value of speed of the end effector 7” change according to “amount of the substrate holding force”/”amount of the vacuum degree”;  there are at least three vacuum parameter zones/vacuum degree ranges/substrate holding force ranges around F1, Fn, F0, with range around F1 reads on item not held zone, range around Fn reads on item held zone, range around F0 reads on item secure;                   in particular at least figs. 5-7, 11-13 [0058]-[0059] discussed “a desired substrate holding force cannot be achieved”; [0064] discuss “Note that, when the substrate holding force further degrades and reaches a limit abnormal value F1, the robot controller 12 stops the conveyance operation of the robot arm 4”, this indicates when vacuum degree/substrate holding force is level F1, this is a case of substrate/item not being held at a desired force, reading on item-not-held vacuum parameter zone);
the second state is translational movement of the item (at least figs. 3-7, [0056]-[0078], 11-13 [0090] discuss “A vacuum sensor 33 for detecting vacuum degree of the substrate holding unit 13”, discuss different robot states depends on different degree of vacuum;       in particular [0057] discuss  “When holding the substrate S by the end effector 7 of the substrate conveyance robot 1, in a state that evacuation in the substrate holding unit 13 is stopped, the end effector 7 is advanced to the back surface side of the substrate S to be conveyed placed on a substrate supporting portion 22 of a substrate storing container 21, and then the end effector 7 is elevated so as to place the substrate S on its substrate placing surface, as illustrated in FIG. 3 and FIG. 4. In this state, evacuation in the substrate holding unit 13 is started so as to vacuum suck the substrate S onto the placing surface of the end effector”,          in particular figs. 5-7, [0059]-[0078], 11-13 [0090] discuss once vacuum/evacuation/sucking is started, “the vacuum degree (substrate holding force) detected by the vacuum sensor (holding force detection unit) 33”, “the upper limit value of acceleration of the end effector 7” and “the upper limit value of speed of the end effector 7” change according to “amount of the substrate holding force”/”amount of the vacuum degree”;  there are at least three vacuum parameter zones/vacuum degree ranges/substrate holding force ranges around F1, Fn, F0, with range around F1 reads on item not held zone, range around Fn reads on item held zone, range around F0 reads on item secure;                  in particular at least figs. 5-7, 11-13 [0058]-[0059] discussed “a desired substrate holding force cannot be achieved”; [0064] discuss “Note that, when the substrate holding force further degrades and reaches a limit abnormal value F1, the robot controller 12 stops the conveyance operation of the robot arm 4”, this indicates when vacuum degree/substrate holding force level F1 is a case of substrate/item not being held at a desired force, reading on item-not-held vacuum parameter zone;   in particular [0066]-[0070] discuss translational and rotational;   as the substrate/item is in on the end effector, the motion of the end effector reads on motion of the item);

YOSHIDA et al. does not explicitly teach:
a speed or acceleration of the translational movement of the item in the second state depends on the rate of change of the vacuum;
However, Holopainen et al. teaches:
a speed or acceleration of the translational movement of the item in the second state depends on the rate of change of the vacuum  (at least figs. 1-7, [0049]-[0164] discuss robot manipulator 104, gripper assembly 132, suction cup 100, gripping, picking and moving objects based on pressure/vacuum/suction force of suction cup 400, in particular fig. 7 [0161]-[0164] discuss in step 710, rate of changed of pressure is based on to determine that suction cup 400/suction gripper 132 has successfully gripped the object, then controller 102 sends movement commands. discuss “the controller 102 determines that the suction gripper 132 has physically engaged an object 106a, 106b, 106c based on the rate of change of the pressure in the suction cup 400. In this way, the controller 102 can determine faster that the suction gripper 132 has successfully gripped an object…    The controller 102 determines the rate of change of the pressure in the suction cup 400 based on the pressure information. If the rate of change of the pressure is greater than a predetermined rate of pressure change, then the controller 102 determines that the suction grippe 132 is gripping an object. Once the controller 102 has determined that the suction gripper 132 is successfully gripping the object, the controller 102 sends a movement command to the manipulator 104. Specifically the controller 102 sends a movement command to the Z-axis servo 116 to reverse the movement of the suction gripper 132 towards the conveyor belt 110 such that the suction gripper 132 moves away from the conveyor belt 110”;    the state of the robot before and up to step 710 reads on the first state, the state of the robot after using rate of changed of pressure to determine successfully gripped the object read on second state;    as the suction gripper 132 gripping the object and moving away from the conveyor belt, that at least is speed of more than zero in the direction of away from the conveyor belt) to determine of success of gripping and to speed up ([0161]-[0164]);
It would have been obvious to one of ordinary skill in the art at the time of the invention and at the time of filing to modify the system and method of YOSHIDA et al. with a speed or acceleration of the translational movement of the item in the second state depends on the rate of change of the vacuum as taught by Holopainen et al. to determine of success of gripping and to speed up.

Regarding claim 3, YOSHIDA et al. teaches:
detecting the transition of the vacuum level from the item-held vacuum parameter zone to an item-secure vacuum parameter zone; and 
based on detecting the transition of the vacuum level from the item-held vacuum parameter zone to the item-secure vacuum parameter zone, altering the operating state of the robot from the second state to a third state, wherein the third state is more rapid translational motion of the item;
(at least figs. 3-7, [0056]-[0078], 11-13 [0090] discuss “A vacuum sensor 33 for detecting vacuum degree of the substrate holding unit 13”, discuss different robot states depends on different degree of vacuum;       in particular [0057] discuss  “When holding the substrate S by the end effector 7 of the substrate conveyance robot 1, in a state that evacuation in the substrate holding unit 13 is stopped, the end effector 7 is advanced to the back surface side of the substrate S to be conveyed placed on a substrate supporting portion 22 of a substrate storing container 21, and then the end effector 7 is elevated so as to place the substrate S on its substrate placing surface, as illustrated in FIG. 3 and FIG. 4. In this state, evacuation in the substrate holding unit 13 is started so as to vacuum suck the substrate S onto the placing surface of the end effector”,          in particular figs. 5-7, [0059]-[0078], 11-13 [0090] discuss once vacuum/evacuation/sucking is started, “the vacuum degree (substrate holding force) detected by the vacuum sensor (holding force detection unit) 33”, “the upper limit value of acceleration of the end effector 7” and “the upper limit value of speed of the end effector 7” change according to “amount of the substrate holding force”/”amount of the vacuum degree”;  there are at least three vacuum parameter zones/vacuum degree ranges/substrate holding force ranges around F1, Fn, F0, with range around F1 reads on item not held zone, range around Fn reads on item held zone, range around F0 reads on item secure;                   in particular at least figs. 5-7, 11-13 [0058]-[0059] discussed “a desired substrate holding force cannot be achieved”; [0064] discuss “Note that, when the substrate holding force further degrades and reaches a limit abnormal value F1, the robot controller 12 stops the conveyance operation of the robot arm 4”, this indicates when vacuum degree/substrate holding force level F1 is a case of substrate/item not being held at a desired force, reading on item-not-held vacuum parameter zone;   in particular [0066]-[0070] discuss translational and rotational;   as the substrate/item is in on the end effector, the motion of the end effector reads on motion of the item);

Regarding claim 4, YOSHIDA et al. teaches:
monitoring the vacuum parameter during operation of the robot; 
detecting an unexpected change in the vacuum parameter based on the state in which the robot is operating; and 
in response to detecting the unexpected change, taking a remedial action; 
(at least figs. 3-7, [0056]-[0078], 11-13 [0090] discuss “A vacuum sensor 33 for detecting vacuum degree of the substrate holding unit 13”, discuss different robot states depends on different degree of vacuum;       in particular [0057] discuss  “When holding the substrate S by the end effector 7 of the substrate conveyance robot 1, in a state that evacuation in the substrate holding unit 13 is stopped, the end effector 7 is advanced to the back surface side of the substrate S to be conveyed placed on a substrate supporting portion 22 of a substrate storing container 21, and then the end effector 7 is elevated so as to place the substrate S on its substrate placing surface, as illustrated in FIG. 3 and FIG. 4. In this state, evacuation in the substrate holding unit 13 is started so as to vacuum suck the substrate S onto the placing surface of the end effector”,          in particular figs. 5-7, [0059]-[0078], 11-13 [0090] discuss once vacuum/evacuation/sucking is started, “the vacuum degree (substrate holding force) detected by the vacuum sensor (holding force detection unit) 33”, “the upper limit value of acceleration of the end effector 7” and “the upper limit value of speed of the end effector 7” change according to “amount of the substrate holding force”/”amount of the vacuum degree”;  there are at least three vacuum parameter zones/vacuum degree ranges/substrate holding force ranges around F1, Fn, F0, with range around F1 reads on item not held zone, range around Fn reads on item held zone, range around F0 reads on item secure;                  in particular at least figs. 5-7, 11-13 [0058]-[0059] discussed “a desired substrate holding force cannot be achieved”; [0064] discuss “Note that, when the substrate holding force further degrades and reaches a limit abnormal value F1, the robot controller 12 stops the conveyance operation of the robot arm 4”, this indicates when vacuum degree/substrate holding force is level F1, this is a case of substrate/item not being held at a desired force, reading on item-not-held vacuum parameter zone);

Regarding claim 6, YOSHIDA et al. teaches:
the vacuum parameter is a vacuum level, 
the first vacuum parameter zone is an item secure vacuum parameter zone and the second vacuum parameter zone is an item held vacuum parameter zone; and 
the first state is translational movement of the item and the second state is slower translational movement of the item;
(at least figs. 3-7, [0056]-[0078], 11-13 [0090] discuss “A vacuum sensor 33 for detecting vacuum degree of the substrate holding unit 13”, discuss different robot states depends on different degree of vacuum;       in particular [0057] discuss  “When holding the substrate S by the end effector 7 of the substrate conveyance robot 1, in a state that evacuation in the substrate holding unit 13 is stopped, the end effector 7 is advanced to the back surface side of the substrate S to be conveyed placed on a substrate supporting portion 22 of a substrate storing container 21, and then the end effector 7 is elevated so as to place the substrate S on its substrate placing surface, as illustrated in FIG. 3 and FIG. 4. In this state, evacuation in the substrate holding unit 13 is started so as to vacuum suck the substrate S onto the placing surface of the end effector”,          in particular figs. 5-7, [0059]-[0078], 11-13 [0090] discuss once vacuum/evacuation/sucking is started, “the vacuum degree (substrate holding force) detected by the vacuum sensor (holding force detection unit) 33”, “the upper limit value of acceleration of the end effector 7” and “the upper limit value of speed of the end effector 7” change according to “amount of the substrate holding force”/”amount of the vacuum degree”;  there are at least three vacuum parameter zones/vacuum degree ranges/substrate holding force ranges around F1, Fn, F0, with range around F1 reads on item not held zone, range around Fn reads on item held zone, range around F0 reads on item secure;                  in particular at least figs. 5-7, 11-13 [0058]-[0059] discussed “a desired substrate holding force cannot be achieved”; [0064] discuss “Note that, when the substrate holding force further degrades and reaches a limit abnormal value F1, the robot controller 12 stops the conveyance operation of the robot arm 4”, this indicates when vacuum degree/substrate holding force level F1 is a case of substrate/item not being held at a desired force, reading on item-not-held vacuum parameter zone;   in particular [0066]-[0070] discuss translational and rotational;   as the substrate/item is on the end effector, the motion of the end effector reads on motion of the item);

Regarding claim 9, the cited portions and rationale of rejection of claim 2 read on this claim.

Regarding claim 10, the cited portions and rationale of rejection of claim 3 read on this claim.

Regarding claim 11, the cited portions and rationale of rejection of claim 4 read on this claim.

Regarding claim 13, the cited portions and rationale of rejection of claim 6 read on this claim.

Regarding claim 16, the cited portions and rationale of rejection of claim 2 read on this claim.

Regarding claim 17, the cited portions and rationale of rejection of claim 3 read on this claim.

Regarding claim 18, the cited portions and rationale of rejection of claim 4 read on this claim.

Claims 7, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIDA et al. (US 20170170050) in view of Holopainen et al. (US 20210237260) and TANAKA et al. (US 20190030730, a reference in IDS 10/1/2021) as applied to claims 1, 8, 15 above, and further in view of Hashimoto (US 20110166704, a reference in IDS 10/1/2021).
Regarding claim 7, YOSHIDA et al. teaches:
wherein the vacuum parameter is a vacuum level, 
the second vacuum parameter zone is an item damage vacuum parameter zone; and 
the second state is a remedial operating state; 
(at least figs. 3-7, [0056]-[0078], 11-13 [0090] discuss “A vacuum sensor 33 for detecting vacuum degree of the substrate holding unit 13”, discuss different robot states depends on different degree of vacuum;       in particular [0057] discuss  “When holding the substrate S by the end effector 7 of the substrate conveyance robot 1, in a state that evacuation in the substrate holding unit 13 is stopped, the end effector 7 is advanced to the back surface side of the substrate S to be conveyed placed on a substrate supporting portion 22 of a substrate storing container 21, and then the end effector 7 is elevated so as to place the substrate S on its substrate placing surface, as illustrated in FIG. 3 and FIG. 4. In this state, evacuation in the substrate holding unit 13 is started so as to vacuum suck the substrate S onto the placing surface of the end effector”,          in particular figs. 5-7, [0059]-[0078], 11-13 [0090] discuss once vacuum/evacuation/sucking is started, “the vacuum degree (substrate holding force) detected by the vacuum sensor (holding force detection unit) 33”, “the upper limit value of acceleration of the end effector 7” and “the upper limit value of speed of the end effector 7” change according to “amount of the substrate holding force”/”amount of the vacuum degree”;  there are at least three vacuum parameter zones/vacuum degree ranges/substrate holding force ranges around F1, Fn, F0, with range around F1 reads on item not held zone, range around Fn reads on item held zone, range around F0 reads on item secure;                  in particular at least figs. 5-7, 11-13 [0058]-[0059] discussed “At this time, if the substrate S is warped due to a heat treatment or the like in the substrate manufacturing process, or the back surface of the substrate S is damaged or stained, there is a possibility that an appropriate evacuation cannot be performed and a desired substrate holding force cannot be achieved”; [0064] discuss “Note that, when the substrate holding force further degrades and reaches a limit abnormal value F1, the robot controller 12 stops the conveyance operation of the robot arm 4”, this indicates when vacuum degree/substrate holding force is level F1, this is a case of substrate/item not being held at a desired force, reading on item-not-held vacuum parameter zone);

YOSHIDA et al. does not explicitly teach:
item damage includes breakage;
However, it is old and well known that item damage includes breakage.  Official Notice is hereby taken that it would have been old and well known, and obvious to one of ordinary skill in the art at the time of the invention and at the time of filing to modify the system and method of YOSHIDA et al. in view of TANAKA et al. with item damage includes breakage to detect this kind of malfunction.  The common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate (see MPEP 2144.03).
In addition and in the alternative, Hashimoto teaches:
item damage includes breakage (at least [0011] [0055] [0084] discuss broken glass) to detect this kind of malfunction (at least [0011] [0055] [0084]);
It would have been obvious to one of ordinary skill in the art at the time of the invention and at the time of filing to modify the system and method of YOSHIDA et al. in view of Holopainen et al. and TANAKA et al. with item damage includes breakage as taught by Hashimoto to detect this kind of malfunction.

Regarding claim 14, the cited portions and rationale of rejection of claim 7 read on this claim.

Regarding claim 20, the cited portions and rationale of rejection of claim 7 read on this claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664